                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

SEQUOYAH OZOROWSKY,

               Plaintiff,

       v.                                              CASE NO.: 8:20-cv-02564

BAYFRONT HMA HEALTHCARE HOLDINGS,
LLC d/b/a BAYFRONT HEALTH ST.
PETERSBURG f/k/a BAYFRONT HOSPITAL,

               Defendant.

               DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                    TO PLAINTIFF’S AMENDED COMPLAINT

       Defendant, Bayfront HMA Medical Center, LLC d/b/a Bayfront Health St. Petersburg

(incorrectly identified as “Bayfront HMA Healthcare Holdings, LLC d/b/a Bayfront Health St.

Petersburg f/k/a Bayfront Hospital”) (“Bayfront” or “Defendant”), by and through its

undersigned counsel, files this Answer and Affirmative Defenses to Plaintiff’s Amended

Complaint (“Complaint”). Responding to the specifically numbered paragraphs of the Complaint

and using the same numbered paragraphs and headings that appear therein, Bayfront answers as

follows:

       In response to the unnumbered paragraph following the heading “Amended Complaint,”

Bayfront admits that Plaintiff, Sequoyah Ozorowsky (“Plaintiff”), has sued Bayfront, but

Bayfront denies that Plaintiff is entitled to any relief or damages whatsoever.

                                  JURISDICTION & VENUE

       1.      Admitted.

       2.      Admitted.

       3.      Admitted.

                                                 1
       4.      Admitted.

                                             PARTIES

       5.      Denied.

       6.      In response to Paragraph No. 6 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff worked for Bayfront for a period of time. Bayfront is without sufficient knowledge or

information as to Plaintiff’s state of residency or the definition of the terms “[a]t all times

pertinent hereto,” and, therefore, Bayfront denies the allegations that “[a]t all times pertinent

hereto, Plaintiff, Sequoyah Ozorowsky . . . has been a resident of the State of Florida.” Bayfront

denies all remaining allegations in Paragraph No. 6 of Plaintiff’s Complaint.

       7.      In response to Paragraph No. 7 of Plaintiff’s Complaint, Bayfront admits it is

organized and exists under the laws of the State of Florida; that it is an “employer” within the

meaning of 38 U.S.C. § 4303(3), 42 U.S.C. § 12111(5), Fla. Stat. § 760.02(7), and Fla. Stat. §

448.101(3); and that it employed Plaintiff for a period of time. Bayfront denies all remaining

allegations in Paragraph No. 7 of Plaintiff’s Complaint.

       8.      In response to Paragraph No. 8 of Plaintiff’s Complaint, Bayfront is without

sufficient knowledge or information as to the definition of the terms “[d]uring the times relevant

to this action,” and therefore, Bayfront denies the allegations in Paragraph No. 8 of Plaintiff’s

Complaint.

       9.      In response to Paragraph No. 9 of Plaintiff’s Complaint, Bayfront admits that this

Court has jurisdiction over Plaintiff’s claims; and that Bayfront is an “employer” within the

meaning of 38 U.S.C. § 4303(3) and 42 U.S.C. § 12111(5). Bayfront denies all remaining

allegations in Paragraph No. 9 of Plaintiff’s Complaint.




                                                   2
               TITLE VII / PDA / ADA / FCRA STATUTORY PREREQUISITES1

         10.      In response to Paragraph No. 10 of Plaintiff’s Complaint, Bayfront is without

knowledge to admit or deny the allegations and therefore, Bayfront denies all remaining

allegations in Paragraph No. 10 of Plaintiff’s Complaint.

         11.      Denied.

         12.      Denied.

         13.      Denied.

         14.      In response to Paragraph No. 14 of Plaintiff’s Complaint, Bayfront admits it is an

“employer” within the meaning of 42 U.S.C. § 12111(5) and Fla. Stat. § 760.02(7). Bayfront is

without sufficient knowledge or information as to the definition of the terms “the statutory

criteria for coverage,” and therefore, denies all remaining allegations in Paragraph No. 14 of

Plaintiff’s Complaint.

         15.      In response to Paragraph No. 15 of Plaintiff’s Complaint, Bayfront admits

Plaintiff was an “employee” within the meaning of 42 U.S.C. § 12111(4) and “person” within the

meaning of Fla. Stat. § 760.02(6). Bayfront is without sufficient knowledge or information as to

the definition of the terms “the statutory criteria for coverage,” and therefore, denies all

remaining allegations in Paragraph No. 15 of Plaintiff’s Complaint.

         16.      In response to Paragraph No. 16 of Plaintiff’s Complaint, Bayfront admits

Plaintiff filed a charge of discrimination and was issued a right-to-sue letter dated August 5,

2020. Bayfront is without sufficient knowledge or information to admit or deny the remaining

allegations in Paragraph No. 16 of Plaintiff’s Complaint, and, therefore, denies all remaining



1
 In response to the heading on page 3 of Plaintiff’s Complaint, Bayfront denies that Plaintiff has met any statutory
prerequisites for, or has brought any claims under, Title VII or PDA, or can establish any claims for Title VII, PDA,
ADA, or FCRA.

                                                          3
allegations, while specifically denying that any discrimination or retaliation have occurred.

       17.     In response to Paragraph No. 17 of Plaintiff’s Complaint, Bayfront is without

sufficient knowledge or information to admit or deny the allegations, and, therefore, Bayfront

denies all allegations in Paragraph No. 17 of Plaintiff’s Complaint.

                                   CONDITIONS PRECEDENT

       18.     In response to Paragraph No. 17 of Plaintiff’s Complaint, Bayfront is without

sufficient knowledge or information to admit or deny the allegations, and, therefore, Bayfront

denies all allegations in Paragraph No. 17 of Plaintiff’s Complaint.

                       STATEMENT OF Alleged ULTIMATE FACTS

       19.     In response to Paragraph No. 19 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff worked for Bayfront as a Patient Access Associate – Registrar for a period of time

beginning in January 2019, and that he advised Bayfront that he attended basic training with the

U.S. Army Reserve for a period of time. Bayfront denies the remaining allegations in Paragraph

No. 19 of Plaintiff’s Complaint.

       20.     In response to Paragraph No. 20 of Plaintiff’s Complaint, Bayfront is without

knowledge to admit or deny whether Plaintiff enlisted but admits that Plaintiff reported to his

supervisor Kathy Delon that he would be attending basic training with the U.S. Army Reserve.

Bayfront denies the remaining allegations in Paragraph No. 20 of Plaintiff’s Complaint.

       21.     In response to Paragraph No. 21 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff provided his basic training documents to Bayfront and assumes, without personal

knowledge, that he subsequently began basic training. Bayfront denies the remaining allegations

in Paragraph No. 21 of Plaintiff’s Complaint.

       22.     In response to Paragraph No. 22 of Plaintiff’s Complaint, Bayfront is without



                                                 4
knowledge sufficient to admit or deny the allegations but does not dispute that Plaintiff began

basic training. Bayfront denies the remaining allegations in Paragraph No. 22 of Plaintiff’s

Complaint.

       23.     In response to Paragraph No. 23 of Plaintiff’s Complaint, Bayfront admits only

that Plaintiff told Bayfront that he had sustained an injury while in basic training and that he was

not able to return to work due to his injury, that that Bayfront extended his leave and reasonably

accommodated Plaintiff. Bayfront denies the remaining allegations in Paragraph No. 23 of

Plaintiff’s Complaint.

       24.     Denied.

       25.     In response to Paragraph No. 25 of Plaintiff’s Complaint, Bayfront admits

Plaintiff filed a complaint with the Department of Labor. Bayfront denies the remaining

allegations in Paragraph No. 25 of Plaintiff’s Complaint.

       26.     Denied.

       27.     Denied.

       28.     In response to Paragraph No. 28 of Plaintiff’s Complaint, Bayfront is without

sufficient knowledge or information as to Plaintiff’s fee or services arrangement with his

counsel, and, therefore, Bayfront denies the allegations that “Plaintiff has retained the

undersigned to represent his interest in this cause and is obligated to pay a fee for these services.”

Bayfront denies all remaining allegations in Paragraph No. 28 of Plaintiff’s Complaint.

                               COUNT I
     Alleged FAILURE TO REEMPLOY IN VIOLATION OF THE UNIFORMED
    SERVICEMEMBERS EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT

       29.     In response to Paragraph No. 29 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.



                                                  5
       30.     In response to Paragraph No. 30 of Plaintiff’s Complaint, Bayfront admits it is an

“employer” within the meaning of 38 U.S.C. § 4303(3). Bayfront is without sufficient

knowledge or information as to the definition of the terms “applicable statutes referenced

above,” and therefore denies the allegations that “Defendant is an employer as that term is used

under the applicable statutes referenced above.” The remaining allegations in Paragraph No. 30

of Plaintiff’s Complaint do not contain factual allegations, and, therefore, no response is

required.

       31.     Denied.

       32.     Denied.

       33.     Denied.

       34.     Denied.

       35.     Denied.

       36.     Denied.

       37.     Denied.

                                COUNT II
        Alleged DISCRIMINATION IN VIOLATION OF THE UNIFORMED
    SERVICEMEMBERS EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT

       38.     In response to Paragraph No. 38 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       39.     Denied.

       40.     Denied.

       41.     Denied.

       42.     Denied.

       43.     Denied.



                                                 6
                              COUNT III
Alleged RETALIATION IN VIOLATION OF THE UNIFORMED SERVICEMEMBERS
             EMPLOYMENT AND REEMPLOYMENT RIGHTS ACT

       44.     In response to Paragraph No. 44 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       45.     Denied.

       46.     Denied.

       47.     Denied.

       48.     Denied.

                                COUNT IV
  Alleged DISABILITY/PERCEIVED DISABILITY DISCRIMINATION UNDER THE
                                 ADAAA

       49.     In response to Paragraph No. 49 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       50.     In response to Paragraph No. 50 of Plaintiff’s Complaint, Bayfront admits that the

ADAAA prohibits discrimination against qualified individuals on the basis of disability under 42

U.S.C. § 12112(a), but Bayfront denies that Plaintiff was a qualified individual with an ADAAA-

qualifying disability and that any discrimination has occurred. The remaining allegations in

Paragraph No. 50 of Plaintiff’s Complaint do not contain factual allegations, and, therefore, no

response is required.

       51.     In response to Paragraph No. 51 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff represented to Bayfront that he had suffered a knee injury while in basic military

training, which resulted in his medical discharge from the U.S. Army Reserves. Bayfront is

without sufficient knowledge or information as to the remaining allegations in this paragraph,

and, therefore, denies all remaining allegations in Paragraph No. 51 of Plaintiff’s Complaint.

       52.     Denied.
                                                 7
       53.     In response to Paragraph No. 53 of Plaintiff’s Complaint, Bayfront admits that it

is an “employer” within the meaning of 42 U.S.C. § 12111(5) and that it employed Plaintiff for a

period of time. Bayfront denies all remaining allegations in Paragraph No. 53 of Plaintiff’s

Complaint.

       54.     In response to Paragraph No. 54 of Plaintiff’s Complaint, Bayfront admits

Plaintiff represented to Bayfront that he had suffered a service-connected injury and had been

medically discharged from the U.S. Army Reserves. Bayfront denies all remaining allegations in

Paragraph No. 54 of Plaintiff’s Complaint.

       55.     Denied.

       56.     Denied.

       57.     Denied.

       58.     Denied.

       59.     Denied.

       60.     Denied.

       61.     Denied.

                                 COUNT V
        Alleged DISCRIMINATION UNDER CHAPTER 760 FLORIDA STATUTE

       62.     In response to Paragraph No. 62 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       63.     In response to Paragraph No. 63 of Plaintiff’s Complaint, Bayfront admits

Plaintiff has brought this action for alleged disability discrimination under Chapter 760, Florida

Statutes, but Bayfront denies that any disability discrimination in violation of Chapter 760,

Florida Statutes, has occurred, and denies all remaining allegations in Paragraph No. 63 of

Plaintiff’s Complaint.

                                                 8
       64.     The allegations in Paragraph No. 64 of Plaintiff’s Complaint do not contain

factual allegations, and, further, Florida Statute 760.10(1)(a) speaks for itself; therefore, no

response is required.

       65.     Denied.

       66.     Denied.

       67.     Denied.

       68.     Denied.

       69.     Denied.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Denied.

       74.     Denied.

       75.     Denied.

                                        COUNT VI
                         Alleged RETALIATION UNDER THE ADAAA

       76.     In response to Paragraph No. 76 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       77.     Denied.

       78.     In response to Paragraph No. 78 of Plaintiff’s Complaint, Bayfront admits that it

is an “employer” within the meaning of 42 U.S.C. § 12111(5). Bayfront is without sufficient

knowledge or information as to the definition of the terms “the applicable statutes,” and,

therefore, denies all remaining allegations in Paragraph No. 78 of Plaintiff’s Complaint.

       79.     Denied.

                                                  9
       80.     Denied.

       81.     Denied.

       82.     Denied.

       83.     Denied.

       84.     Denied.

       85.     Denied.

       86.     Denied.

       87.     Denied.

       88.     Denied.

                                COUNT VII
         Alleged RETALIATION UNDER CHAPTER 760, FLORIDA STATUTES

       89.     In response to Paragraph No. 89 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       90.     The allegations in Paragraph No. 90 of Plaintiff’s Complaint do not contain

factual allegations, and, further, Florida Statute 760.10(1)(b) speaks for itself; therefore, no

response is required.

       91.     Denied.

       92.     Denied.

       93.     In response to Paragraph No. 93 of Plaintiff’s Complaint, Bayfront admits that it

is an “employer” within the meaning of Fla. Stat. § 760.02(7). Bayfront is without sufficient

knowledge or information as to the definition of the terms “the applicable statutes,” and,

therefore, denies all remaining allegations in Paragraph No. 93 of Plaintiff’s Complaint.

       94.     Denied.

       95.     Denied.

                                                  10
       96.     Denied.

       97.     Denied.

       98.     Denied.

                                COUNT VIII
 Alleged VIOLATION OF FLORIDA’S PRIVATE SECTOR WHISTLEBLOWER ACT.
                  FLA. STAT. § 448.102 AS TO DEFENDANT

       99.     In response to Paragraph No. 99 of Plaintiff’s Complaint, Bayfront restates and

incorporates its responses to Paragraphs No. 1 through 28 above.

       100.    The allegations in Paragraph No. 100 of Plaintiff’s Complaint do not contain

factual allegations, and, further, Florida Statute § 448.102 et seq. speaks for itself; therefore, no

response is required.

       101.    Denied.

       102.    In response to Paragraph No. 102 of Plaintiff’s Complaint, Bayfront admits that

Plaintiff was an “employee” within the meaning of Fla. Stat. § 448.07(1)(a) and that Bayfront

employed Plaintiff for a period of time. Bayfront is without sufficient knowledge or information

as to the definition of the terms “[a]t all times material to this action,” and, therefore, Bayfront

denies all remaining allegations in Paragraph No. 102 of Plaintiff’s Complaint.

       103.    In response to Paragraph No. 103 of Plaintiff’s Complaint, Bayfront admits that

Bayfront is an “employer” within the meaning of Fla. Stat. § 448.07(1)(b) and that Bayfront

employed Plaintiff for a period of time. Bayfront is without sufficient knowledge or information

as to the definition of the term “regularly,” and, therefore, Bayfront denies all remaining

allegations in Paragraph No. 103 of Plaintiff’s Complaint.

       104.    Denied.

       105.    Denied.



                                                  11
         106.   Denied.

                                     PRAYER FOR RELIEF

         In response to the “Prayer for Relief” clause following Paragraph No. 106 of Plaintiff’s

Complaint, Defendant admits that Plaintiff has requested a jury trial and is seeking various

damages and relief, but Defendant denies that Plaintiff is entitled to any damages or relief

whatsoever, and demands strict proof thereof.

                                  AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

         Bayfront states that there were legitimate, non-discriminatory and non-retaliatory reasons

for its actions, which were not pretextual and further states that it has not violated USERRA, or

any other constitutional or statutory provision under which the alleged causes of action are or

could be brought, nor has it taken or ratified any action with discriminatory or retaliatory purpose

or intent, but rather has acted in good faith. Further, Bayfront has not authorized any action

prohibited by law nor has it committed any unlawful employment practice; rather, Bayfront’s

actions were based upon good cause, were the result of reasonable factors necessary for business

functions, and would have been taken regardless of any alleged violations of USERRA, if any

exist.

                                       SECOND DEFENSE

         Bayfront has in place a clear and well-disseminated policy against discrimination and

retaliation, and a reasonable and available procedure for handling complaints thereof, which

provides for prompt and effective responsive action. To the extent Plaintiff unreasonably failed

to take advantage of the preventive or corrective opportunities provided by Bayfront, or to avoid

harm otherwise, Plaintiff failed to mitigate his damages.

                                        THIRD DEFENSE
                                                 12
          To the extent Plaintiff has suffered any damages as a result of any unlawful act by

Bayfront, which Bayfront expressly denies, Plaintiff is barred from recovering damages, or his

damages are limited to the extent he has failed to make reasonable efforts to mitigate his alleged

losses.

                                        FOURTH DEFENSE

          To the extent Plaintiff has suffered any damages as a result of any unlawful act by

Bayfront, which Bayfront expressly denies, Plaintiff’s recovery in this lawsuit must be set off

and/or reduced by all wages, commissions, compensation, pay and benefits, other earnings or

remunerations, profits, and benefits, regardless of form, received by Plaintiff subsequent to the

alleged adverse action Plaintiff claims to have suffered.

                                         FIFTH DEFENSE

          All claims in the Complaint which did not accrue within the time frame prescribed by

ADAAA, FCRA, FWA, USERRA, or any other applicable limitations period are barred.

                                         SIXTH DEFENSE

          To the extent that Plaintiff engaged in misconduct during his employment with Bayfront,

which, had Bayfront discovered such conduct during Plaintiff’s employment it would have

resulted in termination of his employment, any claims for damages or equitable relief are barred

or limited accordingly by the after-acquired evidence doctrine or unclean hands.

                                       SEVENTH DEFENSE

          Even assuming that Bayfront’s employment actions concerning Plaintiff were influenced

by an unlawful motive under USERRA, the existence of which is expressly denied, Bayfront

nonetheless would have taken the same employment actions with respect to Plaintiff even in the

absence of such unlawful motive.



                                                  13
                                        EIGHTH DEFENSE

        Plaintiff’s ADAAA and FCRA discrimination and retaliation claims are barred to the

extent they were not the subject of a timely charge of discrimination filed with the EEOC,

FCHR, or other federal, state, or local fair employment practice agency, and are also barred to

the extent Plaintiff failed to timely and properly exhaust all administrative remedies.

                                         NINTH DEFENSE
        Plaintiff’s ADAAA and FCRA retaliation and discrimination claims are barred, in whole

or in part, to the extent that they exceed the scope of or are inconsistent with the Charge of

Discrimination Plaintiff filed with the EEOC, FCHR, or other federal, state, or local fair

employment practice agency.

                                         TENTH DEFENSE

        Plaintiff’s claims are frivolous, unreasonable, groundless, and, accordingly, Bayfront is

entitled to an award of attorneys’ fees and costs associated with the defense of this action.

                                      ELEVENTH DEFENSE

        If any improper, illegal, retaliatory, or discriminatory acts were taken by any of

Bayfront’s employees against Plaintiff, which Bayfront expressly denies, it was outside the

course and scope of that person’s employment, contrary to Bayfront’s policies, and was not

ratified, confirmed, or approved by Bayfront. Thus, any such actions cannot be attributed or

imputed to Bayfront.

                                       TWELFTH DEFENSE

        Plaintiff cannot state a claim upon which relief can be granted under § 448.102(3), Fla.

Stat., because he cannot show that he engaged in any statutorily protected activity (because he

did not “[o]bject[] to, or refuse[] to participate” in, any activity, policy, or practice of the

employer).

                                                   14
                                     THIRTEENTH DEFENSE

        Plaintiff cannot state a claim upon which relief can be granted under § 448.102(3), Fla.

Stat., because he cannot show that he engaged in any statutorily protected activity (because his

claims do not relate to “any activity, policy, or practice of the employer”).

                                    FOURTEENTH DEFENSE

        Plaintiff cannot state a claim upon which relief can be granted under § 448.102(3), Fla.

Stat., because Plaintiff cannot show that he engaged in any statutorily protected activity (because

his claims do not relate to any activity, policy, or practice of the employer which is actually “in

violation of a law, rule, or regulation”).

                                      FIFTEENTH DEFENSE

        Plaintiff cannot state a claim upon which relief can be granted under § 448.102(3), Fla.

Stat., USERRA, the FCRA or the ADA because Plaintiff was not subjected to any adverse

personnel action (because Plaintiff voluntarily refused to return to work and was never

terminated).

                                      SIXTEENTH DEFENSE

        Plaintiff cannot state a claim upon which relief can be granted under § 448.102(3), Fla.

Stat., because Plaintiff cannot show temporal proximity between any alleged statutorily protected

activity and any alleged adverse personnel action.

                                    SEVENTEENTH DEFENSE

        Plaintiff cannot state a claim upon which relief can be granted under § 448.102(3), Fla.

Stat., to the extent that Plaintiff cannot show that any decision-makers were aware of any alleged

statutorily protected activity of Plaintiff.




                                                 15
                                    EIGHTEENTH DEFENSE

        Plaintiff cannot state a claim for retaliation upon which relief can be granted under

ADAAA, FCRA, or USERRA to the extent that Plaintiff cannot show that he engaged in any

statutorily protected activity; that he was subjected to any adverse employment action; that there

is temporal proximity between any alleged statutorily protected activity and any alleged adverse

employment action; or that any decision-makers were aware of any alleged statutorily protected

activity of Plaintiff.

                                     NINTEENTH DEFENSE

        Bayfront is not liable for any actions taken against Plaintiff, because, among other things,

retaliatory motive was not the but-for cause for any employment decisions concerning Plaintiff.

                                    TWENTIETH DEFENSE

        Plaintiff’s disability discrimination claims are barred, in whole or in part, to the extent

that Plaintiff is not a qualified person with a disability/handicap.

                                  TWENTY-FIRST DEFENSE

        Plaintiff’s claims for failure to reemploy under USERRA are barred, in whole or in part,

to the extent that Plaintiff has failed to comply with any statutory conditions for reemployment

under 38 U.S.C. §§ 4304, 4312, or any other sections of USERRA or interpreting regulations.

                                 TWENTY-SECOND DEFENSE

        Plaintiff’s claims for failure to reemploy under USERRA are barred, in whole or in part,

to the extent that Bayfront was excused from reemploying Plaintiff under 38 U.S.C. § 4312, or

any other sections of USERRA or interpreting regulations.

                                  TWENTY-THIRD DEFENSE

        Plaintiff’s claims for discrimination under USERRA are barred, in whole or in part, to the



                                                  16
extent that Plaintiff cannot establish that he had a qualifying service-connected disability.

                                TWENTY-FOURTH DEFENSE

       Bayfront engaged in good faith efforts to comply with the law. Moreover, the conduct

complained of by Plaintiff, if performed or carried out, was performed or carried out in good

faith based upon reasonable grounds for believing that such conduct was not in violation of the

law and, therefore, Plaintiff may not recover any punitive damages.

                                  TWENTY-FIFTH DEFENSE

       Plaintiff cannot establish that Bayfront either knew or showed reckless disregard for the

matter of whether its conduct was prohibited by USERRA, and, therefore, Plaintiff may not

recover liquidated damages under USERRA.

                           DEFENDANT’S PRAYER FOR RELIEF

       WHEREFORE, Defendant, Bayfront HMA Medical Center, LLC d/b/a Bayfront Health

St. Petersburg, prays that the Amended Complaint be dismissed with prejudice and that

Defendant recover its costs and its attorneys’ fees and such other relief as the Court deems

approprate.




                                                 17
        DATED this 22nd day of January, 2021.


                                                 Respectfully submitted,
                                                 FORDHARRISON, LLP

                                                By: /s/ Tracey K. Jaensch
                                                    Tracey K. Jaensch, B.C.S
                                                    Florida Bar No. 907057
                                                    tjaensch@fordharrison.com
                                                    Viktoryia Johnson, Esq.
                                                    Florida Bar No.: 0125545
                                                    vjohnson@fordharrison.com
                                                    101 E. Kennedy Boulevard, Suite 900
                                                    Tampa, Florida 33602
                                                    Telephone: (813) 261-7800

                                                     Attorneys for Bayfront HMA Medical
                                                     Center, LLC d/b/a Bayfront Health St.
                                                     Petersburg

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 22, 2021, the foregoing has been served by the
Florida Court’s E-filing portal which will provide an electronic copy to:


                                  Thomas L. Dickens, III, Esq.
                                    Morgan & Morgan, P.A.
                                 20 N. Orange Ave., Suite 1600
                                     Orlando, Florida 32801
                                  tdickens@forthepeople.com
                                 mfermaint@forthepeople.com


                                                     /s/Tracey K. Jaensch
                                                     Attorney

WSACTIVELLP:11999217.1




                                                18
